UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7103


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KERMIT C. BROWN, a/k/a Brian Mackey, a/k/a Destruction, a/k/a Bear,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:98-cr-00047-RAJ-RJK-11)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kermit C. Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kermit C. Brown appeals the district court’s order denying his motion for a sentence

reduction pursuant to the First Step Act of 2018 (“First Step Act”), Pub. L. No. 115-391,

§ 404, 132 Stat. 5194, 5222, which permits—but does not require—a district court to

impose a reduced sentence for defendants convicted of covered offenses as if certain

provisions of the Fair Sentencing Act of 2010, Pub. L. No. 111-220, §§ 2-3, 124 Stat. 2372,

2372, were in effect at the time the covered offense was committed. Brown was convicted,

inter alia, of conspiracy to distribute and to possess with intent to distribute 50 grams or

more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (1996), and

murder during a continuing criminal enterprise, in violation of 21 U.S.C. § 848(e) (2006).

       We review a district court’s ruling on a motion for sentence reduction for abuse of

discretion. See United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013). Although the

district court observed that Brown’s conviction under 21 U.S.C. §§ 841(a)(1), (b)(1)(A)

qualified as a covered offense, the court nevertheless declined to exercise its discretion to

reduce Brown’s sentence based on Brown’s violent criminal history. Because the court

did not abuse its discretion in denying relief, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2